Case 4:21-cv-01577 Document1 Filed on 05/12/21 in TXSD Page 1 of 8

United
UNITED STATES DISTRICT COURT —southembeman™’,.
; . FILED
SOUTHERN DISTRICT OF TEXAS
a . aerreuUy. MAY 12 202]
HOUSTON, DIVISION
‘Nathan Ochsner, Clerk of Court
KENDALL MERRIWEATHER §
§
PLAINTIFF, § CIVIL ACTION NO.
§
vs. §
§
VGXI INC. §
AND §
INSPERITY INC. § JURY DEMANDED
§
DEFENDANTS. §
COMPLAINT

I. INTRODUCTION

() This is a proceeding for damages to redress the deprivation of rights
secured to the Plaintiff, Kendall Merriweather, hereinafter “Merriweather”, who
makes complaint. Merriweather makes complaint, and has damages for violations
of race, color, national origin and sex discrimination. Merriweather also has
damages for retaliation. Merriweather has damages under the authority of the Civil
Rights Act of 1964, as amended, 42 U.S.C. §2000e e¢ seq., as amended in 1991,
42 US.C. §1981 hereinafter, "CRA 1991". Further Merriweather also has a cause
of action for damages protected under the Equal Pay Act of 1963, 29 U.S.C. 206(d)
hereinafter “EPA” under the Federal Labor Standards Act §206, et seq. Finally
Merriweather has damages protected under the Title I of the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C Chapter 126 §12102 ef seq.,
hereinafter “ADA” Within the scope of the underlying Equal Employment
Opportunity Commission, hereinafter “EEOC”, charge of discrimination,
Merriweather alleged his causes of action for breaches of wage discrimination
Case 4:21-cv-01577 Document1 Filed on 05/12/21 in TXSD Page 2 of 8

under the EPA and for retaliation under all the above named acts. Finally,
Merriweather also states he has a cause of action and damages for breaches of the
Civil Rights Act of 1866 and of the common law.

I. JURISDICTION

(2) The jurisdiction of the Court over this controversy is based upon the Civil
Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq., as amended in
1991("CRA 1964"), via 28 U.S.C. §1331 and 28 U.S.C. §1343.

I. VENUE

(3) The unlawful employment practices, alleged below, were committed
within the state of Texas, County of Montgomery. Accordingly, venue lies in the
United States District Court for the Southern District of Texas, Houston Division
under 28 U.S.C. §1391(b).

IV. PARTIES

(4) Kendall Merriweather, Plaintiff herein, was an employee of Defendant
VGXI Inc., hereinafter “VGXT’.

(5) Kendall Merriweather is a male of African descent. At the time of the
illegal actions, by the VGXI and Insperity, Merriweather was employed as a
Material Handler Uf at VGXI. Merriweather is a resident of Harris County and the
state of Texas.

(6) VGXI with the willful assistance of Insperity Inc., hereinafter “Insperity”
VGXTIs contract Human Relations subcontractor, is a full service Contract
Development and Manufacturing Organization (CDMO) that produces DNA
plasmids for human clinical trials, virus production, toxicology studies and pre-
clinical research with a location in The Woodlands area. VGXI is a private for
profit, and therefore is authorized to file suit and can be sued, and maintains
operations primarily in Montgomery County, Texas. It was from these operations,
that Merriweather had worked since August 1, 2016 until September 12, 2019 and
was employed for over three(3) years with VGXL.

(7) VGX1 and Insperity are corporate entities in the state of Texas, as defined
in, the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000¢ et seq., as amended
in 1991, ("CRA 1964") and the Civil Rights Act of 1866 §1981("CRA 1866").
VGXI and Insperity have employed twenty (20) or more employees for each
working day in each of twenty(20) or more calendar weeks in the current or
preceding calendar year, at all of its locations in question. VGXI and Insperity is
"an employer" within the meaning of, the Civil Rights Act of 1964, as amended,
42 US.C. §2000¢e et seq., as amended in 1991("CRA 1964").
Case 4:21-cv-01577 Document1 Filed on 05/12/21 in TXSD Page 3 of 8

V. STATEMENTS OF FACTS

(8) Merriweather worked for VGXI as a Raw Material Technician [,
promoted to Raw Material Technician U1, and promoted to Raw Material
Technician [I and then a Material Handler I from August 1, 2016 until
September 12, 2019.

(9) Merriweather has no known medical condition prohibiting him from
performing his duties.

(10) Merriweather is qualified for the Material Handler II position; the title
of the last position which Merriweather was employed by VGXI_ Merriweather
received above average performance reviews in calendar years 2016, 2017 and
2018. The performance review in 2019 was not completed with or reviewed with
Merriweather.

ayy Merriweather began having issues from his Manager (Ramu
Rameswaran, India descent, female and fortyish) and Human Resources Director
(Brenda Reichert, Caucasian, Female and fiftyish) after Merriweather made a
verbal complaint using VGXI’s Open Door Policy. This complaint was conceming
the bonus structure that was not followed on or about April 22, 2019. This
complaint initiated Merriweather’s protected class status under all the civil rights
acts identified in (1) above.

(12) Ali Defendants collectively, in active or passive collusion, by act and/or
omission performed many illegal acts, in order to discriminate/retaliate against
Merriweather. The unlawful acts by VGXI and Insperity in violation of
Merriweather’s civil rights, where Merriweather was treated less favorable than
other employees doing the same work not in a protected class, or in a different
protected class and doing the same work. These illegal acts include but are not
limited to:

a) . Many instances of not following VGXPs written
procedures and policies to Merriweather’s detriment.

1) Merriweather’s promotion was delayed because of the amount
of Personal Time Off due to Merriweather’s spouse becoming critically ill and
Merriweather was providing care for three(3) small children. There were only
three(3) incidents and other employees had the same amount or more incidents,
but these incidents were not used against them. This violated VGXI's Employee
Handbook, Equal Employment Opportunity Policy, VGXI's Non-Discrimination
and Anti-Harassment Policy, and their Open Door Policy. The employees involved
included: Quality Control Manager (Ramu Rameswaran, India descent, female and
fortyish), Human Resources Director (Brenda Reichert, Caucasian, Female and
fiftyish) and Chief Operating Officer (Dorothy Peterson, Caucasian, Female and
fiftyish). I was told on October 10, 2017 to wait until midyear 2018. At midyear
2018, I was told to wait again until the end of the year 2018 to be promoted.

2) I was not treated the same as other employees, everyone at my
position or similar positions had a desk where they could eat their lunch. I had a
desk that I could not eat at due to the possibility of ingesting a chemical residue.
Case 4:21-cv-01577 Document1 Filed on 05/12/21 in TXSD Page 4 of 8

This violated VGXI’s Employee Handbook, Equal Employment Opportunity
Policy, VGXI’s Non-Discrimination and Anti-Harassment Policy, and their Open
Door Policy. The employees involved included: Quality Control Manager (Ramu
Rameswaran, India descent, female and fortyish), Human Resources Director
(Brenda Reichert, Caucasian, Female and fiftyish) and Chief Operating Officer
(Dorothy Peterson, Caucasian, Female and fiftyish). It was not until October 10,
2017 that I was given a desk where I could eat my lunch.

3) Everyone at my position or similar positions were issued a new computer on
October 10, 2017. I was promised the same and still used the same subpar
computer until I was constructively discharged. This violated VGXI's Employee
Handbook, Equal Employment Opportunity Policy, VGXI’s Non-Discrimination,
Anti-Harassment Policy, and Open Door Policy. The employees involved
included: (Ramu Rameswaran, India descent, female and fortyish), Human
Resources Director (Brenda Reichert, Caucasian, Female and fiftyish) and Chief
Operating Officer (Dorothy Peterson, Caucasian, Female and fiftyish).

b) Many instances of VGXI and Insperity creating
documentation, as a pretext, to acts of discrimination/retaliation
such as using a meeting to discuss issues with Merriweather’s
behavior by a supervisor, when the behavior discussed did not
breach any work rules/policies. This continued as a pattern and
practice as a pretext that Merriweather had poor behavior.

1) Merriweather called in and questioned about texts with a ex-
employee violating VGXI’s Employee Handbook, Equal Employment Opportunity
Policy and VGXIs Non-Discrimination and Anti-Harassment Policy. The
employees involved included: Quality Control Manager (Ramu Rameswaran, India
descent, female and fortyish), Human Resources Director (Brenda Reichert,
Caucasian, Female and fiftyish) and Chief Operating Officer (Dorothy Peterson,
Caucasian, Female and fiftyish), October 16, 2017.

2) Verb team word meeting about all my supposedly mistakes.
This violated VGXI’s Employee Handbook, Equal Employment Opportunity
Policy and VGXI’s Non-Discrimination and Anti-Harassment Policy. Verb team
word that day was “Outcomes.” These meetings were belittling of Merriweather,
only two(2) real mistakes out of ten(10) reported on September, 11, 2019.

3) This September 11, 2019 incident was verbally overheard by
another employee. This violated VGXI’s Employee Handbook, Equal Employment
Opportunity Policy and VGXT’s Non-Discrimination and Anti-Harassment Policy.
The employees involved included: Quality Control Manager (Ramu Rameswaran,
India descent, female and fortyish) and Human Resources Director (Brenda
Reichert, Caucasian, Female and fiftyish).

4) Meeting with Human Resources and Manager, to discuss
managers involvement. This violated VGXI’s Employee Handbook, Equal
Employment Opportunity Policy and VGXI’s Non-Discrimination and Anti-
Harassment Policy, and Open Door Policy. The employees involved included:
Quality Control Manager (Ramu Rameswaran, India descent, female and fortyish)
and Human Resources Director (Brenda Reichert, Caucasian, Female and fiftyish).
Outcome of the meeting was to have monthly and weekly meetings with Ramu.
Those meetings stopped in July 2019 due to management feeling that my concerns
were met. October 4, 2017, October 27, 2017, November 9, 2017, and April 22,
Case 4:21-cv-01577 Document1 Filed on 05/12/21 in TXSD Page 5 of 8

2019. Quality Control Manager (Ramu Rameswaran, India descent, female and
fortyish) missed meeting dates July 22, 2019 and July 26, 2019.

c) Many instances of Merriweather having to go to Human Resources, just to have
management follow VGXT’s work policies.

1) Merriweather called in and questioned about texts with an ex-
employee violating VGXT’s Employee Handbook, Equal Employment Opportunity
Policy and VGXI’s Non-Discrimination and Anti-Harassment Policy. The
employees involved included: Human Resources Director (Brenda Reichert,
Caucasian, Female and fiftyish) and Chief Operating Officer (Dorothy Peterson,
Caucasian, Female and fiftyish) on October 16, 2017.

2) Meeting with Human Resources and Manager, to discuss
managers involvement in policy breaches. Violating ,VGXI’s Employee
Handbook-Equal Employment Opportunity Policy and VGX?Ps Non-
Discrimination and Anti-Harassment Policy, and Open' Door Policy. The
employees involved included: Quality Control Manager (Ramu Rameswaran,
Indian, female and fortyish) and Human Resources Director (Brenda Reichert,
Caucasian, Female and fiftyish). Outcome of the meeting was to have monthly and
weekly meetings with Ramu. Those meetings stopped in July 2019 due to
management feeling that my concerns were met. October 4, 2017, October 27,
2017, November 9, 2017, and April 22, 2019.. Quality Control Manager (Ramu
Rameswaran, India descent, female and fortyish) missed meeting dates July 22,
2019 and July 26, 2019.

3) Everyone at my position or similar positions were issued a new
computer on October 10, 2017. I was promised the same and still used the same
subpar computer until I was constructively discharged. This violated VGXI’s
Employee Handbook, Equal Employment Opportunity Policy, VGXI’s Non-
Discrimination, Anti-Harassment Policy, and Open Door Policy. The employees
involved included: (Ramu Rameswaran, India descent, female and fortyish),
Human Resources Director (Brenda Reichert, Caucasian, Female and fiftyish) and
Chief Operating Officer (Dorothy Peterson, Caucasian, Female and fiftyish).

(13) VGXI never gave Merriweather any written warnings prior to the date he
was escorted out of the workplace location on September 12, 2019.

(14) VGXI and Insperity openly discriminated against Merriweather, in its
administration of pay, transfer and promotion.

a) Merriweather was delayed from being hired on as a permanent
employee from a temporary employee. Everyone else that was hired within two
months of temporary employment became a permanent employee. Merriweather
was treated less favorable than other employees doing the same work not in a
protected class, or in a different protected class and doing the same work. Violating
VGXY’s Employee Handbook, Equal Employment Opportunity Policy and
VGXPs Non-Discrimination and Anti-Harassment Policy. The employees
involved included: (Ramu Rameswaran, India descent, female and fortyish),
Human Resources Director (Brenda Reichert, Caucasian, Female and fiftyish) and
Chief Operating Officer (Dorothy Peterson, Caucasian, Female and fiftyish). In
February 2016 Merriweather was hired as a temporary employee and on August
1, 2016 became a permanent employee.
Case 4:21-cv-01577 Document 1 Filed on 05/12/21 in TXSD Page 6 of 8

b) Merriweather’ s promotion was delayed because of the amount
of Personal Time Off due to Merriweather’s spouse becoming critically ill and
Merriweather was providing care for three(3) small children. There were only
three(3) incidents and other employees had the same amount or more incidents,
but these incidents were not used against them. This violated VGXI’s Employee
Handbook, Equal Employment Opportunity Policy, VGXI’s Non-Discrimination
and Anti-Harassment Policy, and their Open Door Policy. The employees involved
included: Quality Control Manager (Ramu Rameswaran, India descent, female
and fortyish), Human Resources Director (Brenda Reichert, Caucasian, Female
and fiftyish) and Chief Operating Officer (Dorothy Peterson, Caucasian, Female
and fiftyish). I was told on October 10, 2017 to wait until midyear 2018. At
midyear 2018, I was told to wait again until the end of the year 2018 to be
promoted.

c) Merriweather voiced a complaint concerning the bonus
structure that was not followed on or about Apnil 22, 2019. This violated VGXT’s
Employee Handbook, Equal Employment Opportunity Policy and VGXT’s Non-
Discrimination and Anti-Harassment Policy, and Open Door Policy. The
employees involved included: Quality Control Manager (Ramu Rameswaran,
India descent, female and fortyish), Human Resources Director (Brenda Reichert,
Caucasian, Female and fiftyish) and Chief Operating Officer (Dorothy Peterson,
Caucasian, Female and fiftyish). There was no official outcome from April 22,
2019 complaint.

d) Merriweather contacted Insperity on July 31, 2019 concerning
Merriweather’s prior equal pay complaint to VGXI. Insperity’s representative
Jamela, who would not give last name, or any other identifying information.
Insperity also never followed up on Merriweather’s equal pay complaint. All these
omissions violated VGXI’s Employee Handbook, Equal Employment
Opportunity Policy and VGXTs Non-Discrimination and Anti-Harassment Policy,
and Open Door Policy.

(15) VGXI, with the knowing assistance of Insperity, willfully discriminated
against Merriweather, due to race, color, national origin, sex, disability and equal
pay, violations and further initiated retaliation, in each discriminatory category, in
violation of the Civil Rights laws cited in (1) above, and for no other reason. SEE
(11) through (14) above and incorporated by reference.

(16) Merriweather was constructively discharged, after a pretextual
Investigation on September 12, 2019 in violation of Merriweather’s civil rights
protected by all of the civil rights laws identified in (1) above.

(17) After an investigation by the Texas Workforce Commission, completed
on September 25, 2019 Merriweather was informed that he could be paid
unemployment benefits, as the separation from work was, not due to misconduct
connected with Merriweather’s work performance.

(18) The charges against VGXI and Insperity are continuing in nature.

VI. DAMAGES
Case 4:21-cv-01577 Document1 Filed on 05/12/21 in TXSD Page 7 of 8

(19) As a direct and proximate consequence of VGXI and Insperity gross
negligence, intentional wanton behavior, unlawful and discriminatory
employment practices, Merriweather has suffered a loss including but not limited
to loss of income, including past and future salaries, insurance benefits, full
pension benefits, loss of employment opportunity, other company-sponsored
benefits, and other liquidated damages with both prejudgment and post judgment
interest. Merriweather has experienced common law pain and suffering, both
physical and mental. The cost of reasonable attorney’s fees should also be assessed
against VGXI and Insperity.

VIL. STATEMENT OF CLAIM

(20) Merriweather reavers and incorporates by reference, for all purposes, ali
of the allegations included in the above paragraphs, 1 through 19, inclusive herein.
In addition, Merriweather avers that VGXI and Insperity unlawful and
discriminatory practices in his employment on account of his race, color, national
origin, sex, equal pay, violations including retaliation, in each discriminatory
category, in violation of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§2000e et seq., as amended in 1991("CRA 1964"), the Civil Rights Act of 1866
§1981("CRA 1866"), and the EPA justifying an award, inter alia, of back pay,
front pay, loss of benefits, compensatory damages and punitive damages against
VGXI and Insperity. Merriweather also has common law tort claims for pain and
suffering, both physical and mental, mental anguish, and mental distress.

VIL. EXHAUSTION OF ADMINISTRATIVE REMEDIES

(21) Prior to filing this civil action, Merriweather timely filed a written
charge, asserting race, color, sex, national origin and equal pay discrimination and
retaliation with the Equal Employment Opportunity Commission ("EEOC")
within the allowed time frame of the most recent violation of law. The EEOC
failed to effect voluntary compliance with the requirements of the CRA 1964,

CRA 1866, ADA, and EPA on the part of VGXI and Insperity through
conciliation, conference, and persuasion. “The Right to Sue” issued on February
12, 2021 and Merriweather has filed this claim within the allowed statutory period.

(22) In conformance with 29 U.S.C. § 626(d), Merriweather has filed this
action after the expiration of one hundred eighty (180) days, from the date he filed
with the EEOC, and within ninety(90) days of the issuance of the Department of
Justice “Right to Sue”.

IX. PRAYER FOR RELIEF

(23) WHEREFORE, Merriweather respectfully pray for Judgment against
VGXI and Insperity as follows:

(a) For a money judgment representing damages, including compensatory
damages, including lost wages, back pay, front pay, at the salary Merriweather
would have had, but for the employment discrimination, and all other sums of
Case 4:21-cv-01577 Document1 Filed on 05/12/21 in TXSD Page 8 of 8

money, including retirement benefits and other employment benefits, together
with interest on said amounts;

(b) For a money judgment representing liquidated damages and punitive
damages for VGXI and Insperity willful violations of the Civil Rights Act of
1866, Equal Pay Act of 1963, and Civil Rights Acts of 1964;

(c) For a money judgment for torts committed by the intentional gross
negligence of VGXI and Insperity, including amounts for punitive damages;

(d) Fora money judgment representing pre and post judgment interest;

(e) For an Order directing VGXI and Insperity to cease and desist from the
invidious racial, national origin, color, sex, equal pay discrimination and
retaliation Merriweather has been subjected to;

(f) That the Court retain jurisdiction over this action until VGXI and
Insperity has fully complied with the Orders of this Court and that the Court
require VGXI and insperity to file such reports as may be necessary to supervise
such compliance;

(g) For an Order commanding Merriweather to regain the position
Merriweather should have had at VGXI, at the appropriate salary, as if the illegal
discrimination had not occurred;

(h) For the costs of suit, including an award of reasonable attorneys’ fees
pursuant to breach of contract, and/or 29 U.S.C. §626(b) and/or §216(b); and/or
42 U.S.C. §2000¢-5(k).

(i) For injunctive relief barring future retaliation, including Merriweather
not returning to the Quality Control, Materials Departments or working for any
prior supervisors or managers;

(j) For such other and further relief as may be just and proper.
X. JURY DEMAND
(24) Merriweather demands trial by jury of all issues in this action.
Respectfully Submitted,
Kendall J Mexdweettar

P.O. 371

Galveston, Texas 77553
832-640-3645
Kjmerriweather@gmail.com
